DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on November 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,123,702 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 10, the closest prior art, W. R. New (US Patent No. 2,258,793) reference discloses the claimed apparatus and its method wherein the apparatus comprising an outer casing, a rotary shaft, a first and second impeller sections, a stationary bucket section, a stationary diffuser section and a stationary exhaust section (Figure 1, numeral 37 –outer casing, 38 –rotary shaft, 16 – first impeller section, 17 – stationary bucket section, 18 – second impeller section, 34 – stationary diffuser section and  36- stationary exhaust section). However, W.R. New reference does not disclose the stationary diffuser section comprising a plurality of divergent diffuser flow passages and the exhaust section comprising a plurality of convergent exhaust flow passages and wherein the stationary bucket section configured to align a flow direction of process fluid flow discharged from trailing edges of rotating impeller blades in the first impeller section with the leading edges of rotating impeller blades in the second impeller section. There is no motivation/suggestion to modify the teaching of W.R. New to come up with the claimed divergent diffuser and convergent exhaust flow passages.
Claims 2-9 directly or indirectly depend on Claim 1.
Claims 11-19 directly or indirectly depend on Claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774